Wr-riTRTEim, J.,
delivered the opinion of the court.
The letter from appellants to appellee of date August 9, 1898, taken with the indorsement thereon by appellee, “we have checked this all over carefully, and find it correct in every particular,”' completed the contract, which, being thus in writing, could not be changed in its terms by parol. Proof of fraud would set aside the contract, but there is no such proof in this record. Appellees should have read carefully the letters of appellants, and to indorse in the unqualified terms they did the proposed contract, without reading it carefully, is simply gross inattention. To permit the parol proof objected to in this case to be heard in evidence, would be to make a contract for the parties, not to enforce the contract which they have themselves made. It was error to admit such parol proof.

Reversed and remanded.